Citation Nr: 0306918	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to November 
1945.  He died in January 2001.  The appellant is the 
veteran's son.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied the 
benefit sought on appeal.


REMAND

In April 1998, the veteran filed claims for service 
connection for: (1) chronic obstructive pulmonary disease 
with hypertension; (2) nasopharyngitis and/or an upper 
respiratory condition; and (3) tremors, upper extremity, all 
to include as due to exposure to mustard gas during service.  
The RO issued a rating decision denying these claims in 
September 1998, and the veteran filed a notice of 
disagreement in May 1999.  The RO issued a statement of the 
case addressing these claims in May 2000.  The veteran filed 
a timely substantive appeal as to these claims in June 2000.  
See 38 C.F.R. §§ 20.202, 20.302 (2002).

The veteran died in January 2001.  Later that same month, the 
appellant filed an application for burial benefits, also 
noting his claim that the veteran's cause of death was due to 
service.  This claim is construed as an application for 
dependency and indemnity compensation benefits, and as such, 
may also be construed as a timely claim for entitlement to 
accrued benefits (as related to the aforementioned service 
connection claims pending at the time of the veteran's 
death).  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.152 (2002).

In a January 2002 rating decision, it appears that the RO 
addressed both the issues of entitlement to service 
connection for the cause of the veteran's death and of  
entitlement to accrued benefits.  The appellant then filed a 
notice of disagreement to this decision in February 2002.  
The RO issued a statement of the case in July 2002, as well 
as a supplemental statement of the case in August 2002, but 
both of these documents only addressed the issue of service 
connection for the cause of the veteran's death.  
Accordingly, a remand is required pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999) (where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case, the issue must be remanded to the RO), to 
appropriately address the issue of entitlement to accrued 
benefits.  The Board notes that, following receipt of the 
statement of the case, the appellant must submit a timely 
substantive appeal for the Board to have jurisdiction of this 
issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.300 to 20.306 (2002).  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 
511 (1997).

The Board notes that it will defer its decision on the issue 
of service connection for the cause of the veteran's death, 
as that issue is inextricably intertwined with the issue of 
entitlement to accrued benefits, and is accordingly not ripe 
for adjudication at this time.  See Holland v. Brown, 6 Vet. 
App. 443 (1994); Begin v. Derwinski, 3 Vet. App. 257 (1992).

Therefore, the matter is remanded for the following action:

1.  The RO should review the claims 
file and ensure that all necessary 
action required by the Veterans 
Claims Assistance Act of 2000 (VCAA) 
has been completed for both of the 
appellant's claims.  See Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 
2000); see also 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should provide the 
appellant a statement of the case on 
the issue of entitlement to accrued 
benefits, addressing the three 
service connection claims pending at 
the time of the veteran's death.  
The appellant should be provided all 
appropriate laws and regulations 
pertinent to this issue, and 
apprised of his appellate rights and 
responsibilities regarding the 
perfection of an appeal on this 
issue.

3.  After the appellant perfects an 
appeal on the issue of entitlement 
to accrued benefits, or after the 
period of time available to perfect 
an appeal of this issue has expired, 
the claims file should be returned 
to the Board in accordance with the 
current appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



